                           Case 20-13103-BLS              Doc 411        Filed 05/04/21         Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11 (Subchapter V)
             In re:
                                                                            Case No. 20-13103 (BLS)

             BC HOSPITALITY GROUP INC., et al.,                             (Jointly Administered)

                                                                            Ref. Docket No. 379
                                       Debtors.1



            NOTICE OF FILING OF REVISED PROPOSED ORDER (I) DISMISSING THE
         DEBTORS’ CHAPTER 11 CASES; (II) AUTHORIZING THE DEBTORS TO ABANDON
            CERTAIN PROPERTY; (III) AUTHORIZING THE DEBTOR ENTITIES TO BE
                   DISSOLVED IN ACCORDANCE WITH APPLICABLE LAW;
                          AND (IV) GRANTING RELATED RELIEF

                        PLEASE TAKE NOTICE that, on April 7, 2021, the above-captioned debtors and
         debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order
         (I) Dismissing the Debtors’ Chapter 11 Cases; (II) Authorizing the Debtors to Abandon Certain
         Property; (III) Authorizing the Debtor Entities to Be Dissolved in Accordance with Applicable
         Law; and (IV) Granting Related Relief [Docket No. 379] (the “Motion”)2 with the United States
         Bankruptcy Court for the District of Delaware (the “Court”). A proposed form of order (the
         “Proposed Order”) approving the Motion was attached to the Motion as Exhibit A.

                        PLEASE TAKE FURTHER NOTICE that the Debtors received formal and
         informal responses to the Motion from various parties, including (i) the Office of the United States
         Trustee for the District of Delaware, (ii) Chloe Coscarelli, Chef Chloe, LLC, CC Hospitality
         Holdings LLC and CKC Sales, LLC, (iii) counsel to Century City Mall LLC, and (iv) counsel to
         Roberta Batazzi (collectively, the “Responding Parties”).

                        PLEASE TAKE FURTHER NOTICE that the Debtors have revised the
         Proposed Order (the “Revised Proposed Order”) in response to comments provided by the
         Responding Parties and to reflect certain other revisions. The Revised Proposed Order is attached
         hereto as Exhibit A. A blackline comparing the Proposed Order to the Revised Proposed Order
         is attached hereto as Exhibit B.

         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               All capitalized terms used but not otherwise defined herein shall be given the meanings ascribed to them in the
               Motion.
28046670.1
                       Case 20-13103-BLS        Doc 411      Filed 05/04/21    Page 2 of 2



                        PLEASE TAKE FURTHER NOTICE that the Debtors intend to present the
         Revised Proposed Order to the Court at the hearing (the “Hearing”) scheduled for May 5, 2021 at
         10:00 a.m. (ET). The Revised Proposed Order remains subject to further review and comment by
         the Debtors, the Responding Parties, and other parties in interest, and all rights are reserved in
         connection therewith.

         Dated: May 4, 2021                           YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                         TAYLOR, LLP

                                                      /s/ Elizabeth S. Justison
                                                      M. Blake Cleary (No. 3614)
                                                      Elizabeth S. Justison (No. 5911)
                                                      Rodney Square, 1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      E-mail: mbcleary@ycst.com
                                                               ejustison@ycst.com

                                                      Counsel to the Debtors and Debtors in Possession




28046670.1
                                                         2
